Citation Nr: 1514303	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  06-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for post-operative right knee chondromalacia and traumatic arthritic changes for the period prior to September 1, 2005.  

2.  Entitlement to a disability evaluation in excess of 30 percent for right total knee arthroplasty residuals including post-operative right knee chondromalacia and traumatic arthritic changes for the period from October 1, 2006, to December 14, 2008.  

3.  Entitlement to a disability evaluation in excess of 30 percent for right total knee arthroplasty residuals including post-operative right knee chondromalacia and traumatic arthritic changes for the period from July 1, 2009, to August 12, 2010.  

4.  Entitlement to a disability evaluation in excess of 60 percent for right total knee arthroplasty residuals including post-operative right knee chondromalacia and traumatic arthritic changes for the period on and after August 13, 2010.  

5.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to June 16, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Phoenix, Arizona, Regional Office (RO).

In April 2008, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This matter has been before the Board on several occasions and was remanded for further development.  Most recently, in February 2013 the Board again remanded this issue so that updated VA treatment records, private medical records, and records from the Social Security Administration (SSA) could be obtained and associated with the claims file.  These requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to October 29, 2004, the Veteran demonstrated right knee flexion in excess of 30 degrees and extension in excess of 15 degrees without laxity or ankylosis.
 
2.  MRI performed on October 29, 2004, showed a meniscal tear, and the Veteran's complaints included frequent episodes of locking and pain.  However, he still demonstrated full extension of the right knee, with flexion to 105 degrees, without laxity or ankylosis.

3.  On September 1, 2005, the Veteran underwent knee replacement, and he was assigned a 100 percent disability rating until September 30, 2006.  He then underwent a second surgery on December 15, 2008.  The medical evidence between these surgeries shows the Veteran demonstrated chronic residuals of total right knee replacement surgery consisting of severe painful motion and weakness.

4.  Following the Veteran's December 2008 knee surgery, he was assigned a 100 percent disability rating until June 30, 2009.  Between July 1, 2009 and August 12, 2010, the medical evidence shows improvement in his condition, without severe painful motion, weakness, ankylosis, extension limited to at least 30 degrees.

5.  VA examination on August 13, 2010, showed the Veteran complained his residuals of total knee replacement surgery included severe painful motion and weakness.
6.  The Veteran was totally disabled as a result of his service-connected disabilities no earlier than October 28, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee disability prior to October 29, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256-5263 (2014).

2.  The criteria for a rating not to exceed 20 percent for service-connected right knee disability were met no earlier than October 29, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256-5263 (2014).

3.  The criteria for a rating not to exceed 60 percent for service-connected right knee disability were met for the period from October 1, 2006 to December 14, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5055 (2014).

4.  The criteria for a rating in excess of 30 percent for service-connected right knee disability for the period from July 1, 2009 to August 12, 2010 not have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256-5263 (2014).

5.  The criteria for a rating in excess of 60 percent for service-connected right knee disability effective August 13, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5055 (2014).

6.  The criteria for entitlement to TDIU have been met no earlier than October 28, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings and Criteria

The Veteran is seeking an increased rating for his service-connected right knee disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the onset, the Board notes the Veteran has been assigned temporary total disability ratings while recovering from surgery to his right knee on two separate occasions, from September 1, 2005 to September 30, 2006 and December 15, 2008 to June 30, 2009.  As the Veteran was assigned the maximum, total disability rating for each of these periods, no higher rating is available.  Additionally, the Veteran did not appeal the assignments of these periods of temporary total disability ratings, and they are therefore not before the Board.  Accordingly, the Board will not further address these periods of temporary total disability ratings.

The Veteran filed his current claim in February 2004 and has been assigned staged ratings throughout the period on appeal under diagnostic code 5259 and then, following his knee replacement, diagnostic code 5055.  During the period on appeal, his right knee disability was initially assigned a 10 percent rating.  Excluding the periods of temporary total disability discussed above, the rating for his service-connected right knee disability was increased to 30 percent effective October 1, 2006.  Finally, a 60 percent rating was assigned effective August 13, 2010. 

Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)

A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)

A 30 percent rating is warranted for:

* Favorable ankylosis of the knee in full extension, or in slight flexion between 0 and 10 degrees (DC 5256)
* Severe recurrent subluxation or lateral instability (DC 5257)
* Flexion limited to 15 degrees (DC 5260) or
* Extension limited to 20 degrees (DC 5261)

A 40 percent rating is warranted for:

* Ankylosis of the knee in flexion between 10 and 20 degrees (DC 5256) or
* Extension limited to 30 degrees (DC 5261)

A higher 50 percent rating is warranted for:

* Ankylosis of the knee in flexion between 20 and 45 degrees (DC 5256) or
* Extension limited to 45 degrees (DC 5261)

A schedular maximum rating of 60 percent is warranted for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more (DC 5256).  38 C.F.R. § 4.71a.

Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

As will be discussed below, the Veteran underwent total knee replacement surgery on his right knee on September 1, 2005.  VA regulations provide that after prosthetic replacement of the knee joint, a temporary total rating shall be assigned for one year following implantation of the prosthesis.  After this year of temporary total rating, a minimum 30 percent rating shall be assigned.  For intermediate degrees of residual weakness, pain, or limitation of motion post-surgery, the Veteran's rating should be assigned based on analogy to DCs 5256, 5261, and 5262.  A maximum 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

Finally, the Board notes that a 60 percent rating is the maximum schedular rating available for a service-connected knee disability.  Under the amputation rule, the total combined rating for any extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  Under the rating criteria, amputation of the leg warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5164.  Therefore, under the amputation rule a 60 percent rating is the highest rating that may be awarded for the Veteran's service-connected right knee disability.  

As discussed, the Veteran has been assigned numerous staged ratings throughout the period on appeal.  Each period will be addressed in turn below.

Excess of 10 Percent Prior to September 1, 2005

VA treatment records dated in 2003 and 2004 reflect the Veteran sought periodic treatment for aching pain in his right knee, described as more severe after prolonged standing or walking.  He was diagnosed with degenerative joint disease (DJD) and bursitis.  None of these records showed any instability or issues with the ligaments

In August 2004, he was provided with a VA examination.  The Veteran reported increasing pain in his right knee which was relieved when he was able to extend his knee straight.  Range of motion was from 0 to 100 degrees, but was reduced by approximately 50 percent after repetitive use, or approximately 0 to 50 degrees.  Examination revealed his knee was stable, with intact cruciate and medial ligaments and no effusion.  An x-ray showed no chondromalacia, inflammation of the knee cap.

This examiner's report and treatment records from this period do not reflect the Veteran's service-connected right knee disability warranted a rating in excess of 10 percent.  Even considering his additional limitation of motion after repetitive use, the Veteran still demonstrated flexion well in excess of 30 degrees and extension in excess of 15 degrees, the criteria associated with a higher rating.  Additionally, because his knee was found to be stable and no dislocation of the meniscus cartilage was noted, higher ratings under DC 5257-58 are not warranted.  Therefore, no rating in excess of 10 percent was warranted.

However, in October 2004 an MRI was obtained on the Veteran's right knee.  This MRI revealed the Veteran had a complex tear of his lateral meniscus, also known as semilunar cartilage.  Dorland's Illustrated Medical Dictionary 299 (32nd Ed. 2012).  In subsequent treatment records, the Veteran reported symptoms of frequent locking and catching.  See e.g. VA treatment records from February 2005.  Therefore, the results of this MRI and subsequent treatment records reflect the Veteran experienced symptoms like dislocated semilunar cartilage with frequent episodes of locking and pain for the first time during the period on appeal.  Accordingly, a higher 20 percent rating under DC 5258 is warranted effective October 29, 2004, the date of the MRI.

The evidence does not establish the Veteran met the criteria for a rating in excess of 20 percent for his service-connected right knee disability prior to his September 2005 right knee total replacement surgery.  He consistently demonstrated range of motion well in excess of flexion to 15 degrees and extension to 20 degrees.  For example, in February 2005 he demonstrated motion from 0 to 105 degrees without pain.  Additionally, his knee was consistently noted to be stable.  For example, an April 2005 VA treatment note indicated the Veteran had no laxity in his right knee.  Treatment records do not reflect the Veteran experienced ankylosis in his knee.  Therefore, no separate or higher rating in excess of 20 percent is warranted.

Excess of 30 Percent for October 1, 2006 through December 14, 2008

As discussed above, on September 1, 2005 the Veteran underwent a right total knee arthroplasty surgery, and was assigned a temporary total disability rating for a period of one year following this surgery.  38 C.F.R. § 4.71a DC 5055.  Following his year of temporary total disability, he was assigned a 30 percent rating under DC 5055.  However, as will be discussed, the Board finds the Veteran's symptoms during this period warranted a schedular maximum 60 percent rating.

As discussed above, a maximum 60 percent rating is assigned for chronic residuals of total knee replacement surgery consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

In this case, the Veteran consistently reported experiencing pain and swelling in his right knee since his surgery.  Treatment records reflect he was very limited in his ability to walk and bear weight due to these right knee symptoms.  See e.g. February 2006 VA examination report.  A nuclear bone scan from November 2006 revealed "markedly increased" radioactive tracer in the Veteran's right knee prosthesis, suggesting inflammation due to loosening or infection.  Due to these severe symptoms, including constant pain, the Veteran eventually underwent revision surgery to his right knee prosthesis in December 2008.  

Therefore, affording all benefit of the doubt to the Veteran, the Board finds symptoms of severe painful motion and weakness following his right knee arthroplasty warranted an increased, maximum 60 percent rating for the period between October 1, 2006 and December 14, 2008.  To this extent, the Veteran's appeal is granted.  Because a 60 percent rating is the maximum rating that can be assigned for a service-connected right knee disability, no higher rating was warranted.  38 C.F.R. §§ 4.68, 4.71a, DC 5164.  

Excess of 30 Percent for July 1, 2009 through August 12, 2010

Following the Veteran's revision surgery to his right knee arthroplasty, he was granted a temporary total rating convalescent from December 15, 2008 through June 30, 2009.  38 C.F.R. § 4.30.  However, even during this period of temporary total disability rating, the Veteran's medical records reflect he had good results from the revision surgery.  For example, in February 2009 he demonstrated range of motion from 0 to 120 degrees and his knee was noted to be "very stable."

In May 2009, the Veteran was provided with an additional VA examination.  Although this examination was conducted during his period of temporary total convalescent rating, the results of this examiner's report reflect the Veteran was recovering well from his surgery.  He demonstrated range of motion from 2 to 125 degrees, with no weakness or fatigability.  Laxity of 1-2+ was noted.  The examiner specifically opined the Veteran's functional impairment was between slight and moderate.

After his period of temporary total convalescent rating, the Veteran continued to demonstrate good recovery.  For example, an August 2009 VA treatment record noted his knee was stable and he demonstrated range of motion from 0 to 120 degrees.

Based on the foregoing, the evidence does not establish the Veteran experienced severe painful motion or weakness in his right leg during this period, and therefore a higher 60 percent rating under DC 5055 was not warranted.  Additionally, no ankylosis was noted and the Veteran consistently demonstrated extension well in excess of 30 degrees, the criteria for a rating in excess of 30 percent under DCs 5256 and 5261.  Accordingly, a rating in excess of 30 percent for July 1, 2009 through August 12, 2010 is not warranted.

60 Percent from August 13, 2010
 
In August 2010, the Veteran was provided with an additional VA examination.  This examiner noted the Veteran reported intermittent severe sharp pains lateral to his patella in the right knee.  The examiner opined these symptoms caused moderate to severe impairment on the Veteran's ability to perform chores, shopping, traveling, or exercise, and prevented sports.  Based on the result of this examiner's report, the Veteran was assigned a higher 60 percent rating.  

As discussed above, a 60 percent rating is the highest rating that may be assigned for a service-connected knee disability under VA regulations, and therefore no higher rating is warranted or available.  38 C.F.R. §§ 4.68, 4.71a, DC 5164.  

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  His main symptoms were complaints of pain, weakness, limitation of motion, and locking.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and served as the basis of the limited grants of increased ratings assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

TDIU Prior to June 16, 2010

The Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).  In a February 2013 rating decision, the AOJ granted TDIU effective June 16, 2010.  On July 26, 2012 his schedular ratings were increased to 100 percent and TDIU became moot.  Therefore, the question remaining before the Board is whether the Veteran was entitled to TDIU at any point during the period on appeal prior to June 16, 2010.

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Additionally 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

On his February 2012 formal application, the Veteran indicated that he last worked full-time in December 2008.  At that time, he was placed on light duty work due, amongst others, to his service-connected right knee disability.  In March 2009, his employer informed him that his position was eliminated due to lack of light duty work.  Therefore, the evidence establishes the Veteran was unemployed beginning March 2009, when he was let go from his employment.  

However, in March 2009 the Veteran was still receiving a temporary total disability rating for his period of convalescence following his December 2008 right knee surgery, as discussed above.  VA regulations provide that total disability ratings, including TDIU, may be assigned "where the schedular rating is less than total."  38 C.F.R. § 4.16.  Therefore, because the Veteran was already receiving a total disability rating for convalescence following surgery on his service-connected right knee, the Board finds entitlement to TDIU during this period is moot.

The Veteran's period of temporary total disability for convalescence ended on June 30, 2009.  As of July 1, 2009, the Veteran's service-connected disabilities were assigned the following ratings: 30 percent for coronary artery disease, 30 percent for right knee disability, and 10 percent for a right hip disability, plus additional noncompensable ratings, for a combined total disability rating of 60 percent.  Therefore, he did not meet the schedular criteria for TDIU at that time.

The Board has considered whether referral for consideration of extraschedular TDIU is required during this period.  However, as will be discussed, the evidence does not establish the Veteran was otherwise unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  

First, in his June 2009 statement, the Veteran asserted he was not able to return to work due to his knee and three eye surgeries.  However, the Veteran is not service connected for any eye disability.  Therefore, his repeated eye surgeries cannot serve as the basis for extraschedular TDIU.  

The Board acknowledges the medical evidence from during this period reflects the Veteran was unable to perform the duties of his previous employment in medical supplies delivery and technician, which required, among others, repetitive lifting.  However, the evidence does not establish he was unable to perform any employment during this period.  

Instead, the VA treatment records reflect the Veteran recovered well from his knee surgery, as discussed above, and demonstrated nearly full range of motion.  Additionally, the note from the Veteran's previous employer indicated the Veteran's position was terminated due to the unavailability of light duty work, therefore suggesting the Veteran was still able to perform light duty employment.  Finally, his treating physician released him to return to work on June 30, 2009, suggesting he was still able to work.  The evidence does not include any medical opinion to the contrary suggesting the Veteran's service-connected disabilities caused total occupational impairment.  Accordingly, because the evidence does not suggest the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities, referral for consideration of extraschedular TDIU is not required. 

Effective October 28, 2009, the Veteran's service-connected left shoulder disability was granted a higher 20 percent rating.  Therefore, as of this date his total disability rating was 70 percent.  Additionally, under VA regulations the Veteran's service-connected right knee disability and service-connected right hip disability associated with his right knee disability will be considered as one disability for TDIU purposes, because they both result from a single etiology.  38 C.F.R. § 4.16(a)(2).  His 30 percent rating for his right knee and 10 percent rating for his right hip constitute a combined rating of 40 percent.  Because he has a total disability rating of 70 percent and his service-connected right knee and hip when considered together constitute a rating of 40 percent, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is granted effective October 28, 2009.  To this extent, the Veteran's appeal is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in August 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA medical records, private treatment records, and records from the Social Security Administration (SSA) have all been obtained and associated with the file.  

In April 2008, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed right knee disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  All such identified records were obtained and associated with the claims file during previous remands.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Therefore, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee disability prior to October 29, 2004 is denied.

Entitlement to a rating not to exceed 20 percent for service-connected right knee disability is granted effective October 29, 2004, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating not to exceed 60 percent for service-connected right knee disability is granted for the period between October 1, 2006 and December 14, 2008, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-connected right knee disability for the period between July 1, 2009 and August 12, 2010 is denied.

Entitlement to a rating in excess of 60 percent for service-connected right knee disability from August 13, 2010, is denied.

Entitlement to TDIU is granted effective October 28, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


